Citation Nr: 0335621	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-05 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 30 percent for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1962 to 
January 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision which denied an increase 
in a 30 percent rating for service-connected bronchial 
asthma.  


FINDING OF FACT

The veteran's bronchial asthma is manifested by symptoms 
requiring at least monthly visits to a physician for required 
care of exacerbations.


CONCLUSION OF LAW

The criteria for a 60 percent rating for bronchial asthma 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from September 
1962 to January 1964.  His service medical records show 
asthma.

In March 1964, the RO granted service connection and a 10 
percent rating for bronchial asthma.  In March 1965, the RO 
granted an increased rating, to 30 percent, for the 
condition.

In April 1999, the veteran filed his current claim for a 
rating higher than 30 percent for bronchial asthma.

In late April 1999, the veteran was hospitalized for two days 
at a VA facility for treatment of lung problems including 
decompensated chronic obstructive pulmonary disease (COPD) 
and bronchial asthma.  Before the admission his symptoms had 
not improved with antibiotics.  During the admission he 
improved with treatment of additional medication including 
steroids.

In May 1999, the veteran was given a VA respiratory 
examination.  He indicated that hot days, certain fumes, 
emotions, and upper respiratory tract infections exacerbated 
his bronchial asthma.  He said that his lung condition had 
worsened during the previous two years and that he developed 
dyspnea on minimal exertion.  He also reported more frequent 
and more severe exacerbations of his asthma, which had 
required visits to the emergency room.  He indicated that he 
had a productive cough at night.  He denied hemoptysis and 
anorexia.  He reported dyspnea upon climbing a flight of 
stairs.  He said that his bronchial asthma episodes occurred 
on a daily basis.  He was currently on medication for asthma.  
He was not working.  On physical examination, his lungs had 
occasional expiratory rhonchi especially at the lung basis, 
and there was a prolonged expiratory phase.  He reported 
weight loss of about 12 pounds in the previous two months.  
Pulmonary function test results, post-bronchodilator, 
included an FEV-1 of 90 percent predicted, FVC of 142 percent 
predicted, and FEV-1/FVC of 63 percent.  The examiner's 
diagnoses were asthma and chronic smoker. 

Pulmonary function tests from July 1999 show post-
bronchodilator results including an FEV-1 of 74 percent 
predicted, FVC of 116 percent predicted, and FEV-1/FVC of 63 
percent.

In an August 1999 statement, Jose R. Diaz Correa, M.D., noted 
that the veteran reported daily or near daily asthma attacks 
despite treatment at home.  He reported he visited the 
emergency room once or twice a month because of his asthma.  
On physical examination, shortness of breath and wheezing 
were indicated.  His lungs revealed moderate rhonchi 
bilaterally, no crackles, moderate wheezing bilaterally, no 
pleural rubs, and an inspiratory to expiratory rate of 1:2.  
Chest X-rays showed an increase in perihilar interstitial 
markings, suggesting some peribronchial wall thickening.  
Peripheral lungs fields were clear, and the heart and 
pulmonary vascularity were within normal limits.  The 
examiner's diagnoses included COPD.  

Social Security Administration (SSA) records dated in 
December 1999 show that the veteran was found to be under a 
disability as of April 1999.  His primary diagnosis was major 
depression, and his secondary diagnosis was lumbosacral 
herniated discs.

In August 2000, the veteran was given another VA respiratory 
examination.  He reported that he had visited the emergency 
room on several occasions as a result of asthma 
exacerbations.  He said that his asthma had become worse 
during the previous two years as he had experienced more 
frequent and more severe asthma attacks.  He reported a 
productive cough with white or yellow sputum.  He denied 
hemoptysis and anorexia.  He reported dyspnea after walking 
10 to 12 steps.  He said his asthma attacks occurred upon 
exposure to fumes or when having bad emotional moments.  He 
said he could experience attacks for several days in a row, 
then the attacks might disappear but then recur on 
consecutive days.  His symptoms included chest tightness, 
shortness of breath, and a persistent cough.  He was 
currently on medication for his asthma.  He was not working.  
On physical examination, his lungs revealed bilateral 
inspiratory and expiratory wheezes and rhonchi in all lung 
fields with a prolonged expiratory phase.  There was no 
history of weight changes.  Pulmonary function tests included 
post-bronchodilator results of FEV-1 of 74 percent predicted, 
FVC of 119 percent predicted, and FEV-1/FVC of 62 percent.  
The examiner's diagnosis was asthma.

In May 2001, the veteran suffered a myocardial infarction, 
and underwent a stent placement in July 2001 following an 
angioplasty. 

Private hospital records from April 2002 show treatment for 
lung problems including an exacerbation of COPD.  Heart 
problems were also noted.

In a letter dated in June 2002, Dr. Ramon A. Pastrana noted 
the veteran's recent hospitalized because of complications 
from asthma/COPD.     
    
In July 2002, the veteran was given another VA respiratory 
examination.  He continued to use medications to treat his 
asthma.  He reported a chronic cough which was mostly dry, 
but occasionally was productive of a yellowish sputum.  He 
denied hemoptysis and anorexia.  He had mild dyspnea on 
moderate efforts.  He said that his chest felt tight almost 
on a daily basis.  It was noted that he had not been 
hospitalized for asthma recently, but saw his private 
physician on a monthly basis.  Physical examination of the 
chest showed a prolonged inspiratory phase with diffuse 
rhonchi.  He wheezed bilaterally.  Pulmonary function tests 
(from late May 2002) included post-bronchodilator tests 
results of FEV-1 of 76 percent predicted, FVC of 116 percent 
predicted, and FEV-1/FVC of 66 percent.  These results were 
interpreted as showing moderately severe obstructive 
ventilatory impairment which was responsive to bronchodilator 
therapy.  There was severe hyperinflation, severe air 
trapping, and increased airway resistance.  It was noted that 
compared with earlier results the veteran's obstructive lung 
disease had worsened.  The examiner's diagnosis was bronchial 
asthma.

A September 2002 VA examination primarily focused on the 
veteran's heart disease.  In October 2002, the RO denied 
service connection for heart disease.

Private and VA outpatient treatment records from the late 
1990s to 2002 show the veteran has received treatment for a 
variety of ailments.  This has included frequent visits to a 
doctor for treatment of bronchial asthma.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for an increase 
in a 30 percent rating for bronchial asthma.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155;  38 C.F.R. Part 4.

Under Diagnostic Code 6602, which governs bronchial asthma, a 
30 percent rating is warranted where there is an FEV-1 of 56 
to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or 
the need for daily inhalational or oral bronchodilator 
therapy; or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted for bronchial asthma with FEV-1 
of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 
percent; or at least monthly visits to a physician for 
required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for 
bronchial asthma with FEV-1 of less than 40 percent of the 
predicted value; or FEV-1/FVC less than 40 percent of the 
predicted value; or more than one attack per week, with 
episodes of respiratory failure; or when daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications is required.  38 C.F.R. § 
4.97, Diagnostic Code 6602.

Upon consideration of the rating criteria and the medical 
evidence of record, the Board finds that a higher rating of 
60 percent is warranted for the veteran's service-connected 
bronchial asthma.  Doctors have generally commented that the 
veteran's asthma has worsened.  While the recent pulmonary 
function test results do not satisfy the criteria for a 60 
percent rating for bronchial asthma under Code 6602, that 
code provides other alternative bases for a 60 percent 
rating.  One basis for a 60 percent rating is that the person 
have at least monthly visits to a physician for required care 
of exacerbations.  It appears from all the evidence that the 
veteran meets this requirement.  In recent years he has 
required infrequent inpatient hospital care for asthma 
exacerbations, but he has had fairly frequent outpatient care 
for asthma exacerbations, and on average it appears that 
monthly treatment by a doctor has been required.

For these reasons, the Board concludes that the criteria for 
a 60 percent rating for bronchial asthma have been met, and 
an increased rating to this level is warranted.  The benefit-
of-the-doubt rule has been applied in reaching this decision.  
38 U.S.C.A. § 5107(b).    


ORDER

An increased rating, to 60 percent, for bronchial asthma is 
granted.





	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



